EXHIBIT 10.3



SUPPLEMENTAL INDENTURE
This Supplemental Indenture, dated as of July 30, 2013 (this “SUPPLEMENTAL
INDENTURE” or “GUARANTEE”), among Novelis MEA Ltd (the “NEW SUBSIDIARY
GUARANTOR”), Novelis Inc. (together with its successors and assigns, the
“COMPANY” or the “ISSUER”), and The Bank of New York Mellon Trust Company N.A.,
as Trustee under the Indenture referred to below.
WITNESSETH:
WHEREAS, the Issuer, the Subsidiary Guarantors (the “SUBSIDIARY GUARANTORS”) and
the Trustee have heretofore executed and delivered an Indenture for the 8.375%
Senior Notes due 2017, dated as of December 17, 2010 (as amended, supplemented,
waived or otherwise modified, the “INDENTURE”), providing for the issuance of
Notes of the Issuer (the “NOTES”);
WHEREAS, Sections 4.18 and 10.03 of the Indenture provide that the Company is
required to cause each new Subsidiary Guarantor to execute and deliver to the
Trustee a supplemental indenture pursuant to which such new Subsidiary Guarantor
will unconditionally Guarantee, on a joint and several basis with the other
Subsidiary Guarantors, the full and prompt payment of the principal of, premium,
if any, and interest on the Notes on a senior basis; and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee and the Issuer
are authorized to execute and deliver this Supplemental Indenture to amend or
supplement the Indenture, without the consent of any Holder;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Subsidiary Guarantor, the Issuer and the Trustee mutually covenant and agree for
the equal and ratable benefit of the Holders as follows:
Article I

DEFINITIONS
SECTION 1.1    Defined Terms. As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “HOLDERS” in this Supplemental Indenture
shall refer to the term “HOLDERS” as defined in the Indenture and the Trustee
acting on behalf or for the benefit of such Holders. The words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.
ARTICLE II    

AGREEMENT TO BE BOUND; GUARANTEE




--------------------------------------------------------------------------------



SECTION 2.1    Agreement to be Bound. The New Subsidiary Guarantor hereby
becomes a party to the Indenture as a Subsidiary Guarantor and as such will have
all of the rights and be subject to all of the obligations and agreements of a
Subsidiary Guarantor under the Indenture. The New Subsidiary Guarantor agrees to
be bound by all of the provisions of the Indenture applicable to a Subsidiary
Guarantor and to perform all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture.
SECTION 2.2    Guarantee. The New Subsidiary Guarantor agrees, on a joint and
several basis with all the existing and future Subsidiary Guarantors, to fully,
unconditionally and irrevocably guarantee to each Holder and the Trustee on a
senior basis as provided in Article 10 of the Indenture, (a) the due and
punctual payment of the principal of, premium, if any, and interest and
Additional Interest, if any, on the Notes, subject to any applicable grace
period, whether at Stated Maturity, by acceleration, redemption or otherwise,
the due and punctual payment of interest on overdue principal and premium, if
any, and, to the extent permitted by law, interest and Additional Interest, if
any, and the due and punctual performance of all other obligations of the
Company to the Holders or the Trustee under the Indenture, the Registration
Rights Agreement or any other agreement with or for the benefit of the Holders,
in their capacities as such, or the Trustee relating to the Company’s
obligations under the Notes, this Indenture or the Registration Rights
Agreement, all in accordance with the terms of the Indenture and (b) in case of
any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same shall be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at Stated
Maturity, by acceleration pursuant to Section 6.02, redemption or otherwise. The
obligations of the New Subsidiary Guarantor to the Holders, in their capacities
as such, of the Notes and to the Trustee pursuant to this Guarantee and the
Indenture are expressly set forth in the Indenture, including Article 10, and
reference is hereby made to the Indenture for the precise terms and any
limitations of this Guarantee. This Guarantee is subject to release as and to
the extent set forth in Sections 8.02, 8.03 and 10.05 of the Indenture.
ARTICLE III    

MISCELLANEOUS
SECTION 3.1    Notices. All notices and other communications to the New
Subsidiary Guarantor shall be given as provided in the Indenture for the
existing Subsidiary Guarantors.
SECTION 3.2    Parties. Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders and the Trustee, any legal or equitable right, remedy or claim under or
in respect of this Supplemental Indenture or the Indenture or any provision
herein or therein contained.
SECTION 3.3    GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------



SECTION 3.4    Severability Clause. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable in any jurisdiction, such
provision shall, as to such jurisdiction be ineffective to the extent of such
invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions; and the invalidity of a
particular provision in a particular jurisdictions shall not invalidate such
provision in any other jurisdiction.
SECTION 3.5    Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder heretofore or hereafter
authenticated and delivered shall be bound hereby. The Trustee makes no
representation or warranty as to the validity or sufficiency of this
Supplemental Indenture.
SECTION 3.6    Counterparts. The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
agreement.
SECTION 3.7    Headings. The headings of the Articles and the sections in this
Supplemental Indenture are for convenience of reference only, are not part of
this Supplemental Indenture and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
[Signature page follows]




COMPANY:

NOVELIS INC.
By:
/s/ Leslie J. Parrette, Jr.

Name: Leslie J. Parrette, Jr.
Title: Senior Vice President, General Counsel, Compliance Officer and Corporate
Secretary
NEW SUBSIDIARY GUARANTOR:
NOVELIS MEA LTD
By:
/s/ Marcus Becker

Name: Marcus Becker
Title: Managing Director
TRUSTEE:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
By:
/s/ Teresa Petta

Name: Teresa Petta
Title: Vice President


